United States Court of Appeals
                      For the First Circuit



No. 08-1521

                  CENTENNIAL INSURANCE COMPANY,

                      Plaintiff, Appellant,

                                v.

                        ROBERT PATTERSON,

                       Defendant, Appellee.



                           ERRATA SHEET


     The opinion of this Court issued on April 23, 2009, is amended
as follows:

     On p. 6, line 11: Replace "March 26, 2006" with
     "March 26, 2008"